Exhibit 10.27

EXECUTION VERSION

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

dated as of May 27, 2009

among

APRIA HEALTHCARE GROUP INC.,

BANC OF AMERICA BRIDGE LLC,

as Bridge Loan Agent,

BANK OF AMERICA, N.A.,

as Collateral Agent, and

U.S. BANK NATIONAL ASSOCIATION,

as Trustee



--------------------------------------------------------------------------------

TABLE OF CONTENTS*

 

         Page   ARTICLE I   DEFINITIONS   

Section 1.01

  Definitions      2   

Section 1.02

  Rules of Interpretation      9    ARTICLE II    OBLIGATIONS AND POWERS OF THE
COLLATERAL AGENT   

Section 2.01

 

Appointment of the Collateral Agent

     9   

Section 2.02

 

Actions under Collateral Documents

     9   

Section 2.03

 

Instructions of Directing Creditors

     10   

Section 2.04

 

Certain Actions under the Collateral Documents and Intercreditor Agreement

     11   

Section 2.05

 

Other Actions by the Collateral Agent

     11   

Section 2.06

 

Nature of Duties

     11   

Section 2.07

 

No Obligations Imposed

     12   

Section 2.08

 

Inspection

     12    ARTICLE III    ACTIONS BY CREDITORS; VOTING   

Section 3.01

 

Directing Creditors Defined

     12   

Section 3.02

 

Exceptional Decisions

     13   

Section 3.03

 

Certificates of the Bridge Loan Agent, the Trustee, any Additional Secured Debt
Representative and the Swap Representative

     13   

Section 3.04

 

Calculations Binding

     14   

Section 3.05

 

Directing Creditors Held Harmless

     14   

Section 3.06

 

Amendments and Waivers to Finance Documents.

     14   

Section 3.07

 

Events of Default under the Finance Documents.

     15    ARTICLE IV    EXERCISE OF REMEDIES; APPLICATION OF COLLATERAL
PROCEEDS   

Section 4.01

  General Limitation on Exercise of Remedies      16   

Section 4.02

  Notices of Acceleration      16   

Section 4.03

  Remedies      16   

Section 4.04

  No Inconsistent Actions      16   

Section 4.05

  Application of Proceeds & Certain Other Intercreditor Arrangements.      16   

Section 4.06

  Sharing of Asset Sale Proceeds and Event of Loss Proceeds      21   

Section 4.07

  Credit Bid Rights.      21   

 

* The Table of Contents is not a part of the Intercreditor and Collateral Agency
Agreement.

 

- i -



--------------------------------------------------------------------------------

Table of Contents (cont.)

 

         Page   ARTICLE V   CERTAIN OBLIGATIONS ENFORCEABLE BY THE LOAN PARTIES
  

Section 5.01

 

Release of Liens.

     22   

Section 5.02

 

Delivery of Copies to the Trustee, the Bridge Loan Agent, the Swap
Representative and the Additional Secured Debt Representative

     23   

Section 5.03

 

No Actions to Address Exceptions

     23    ARTICLE VI    THE COLLATERAL AGENT   

Section 6.01

 

No Implied Duty

     23   

Section 6.02

 

Appointment of Co-Agents and Sub-Agents

     23   

Section 6.03

 

Other Agreements

     23   

Section 6.04

 

Solicitation of Instructions

     24   

Section 6.05

 

Limitation of Liability

     24   

Section 6.06

 

Documents in Satisfactory Form

     24   

Section 6.07

 

Entitled to Rely

     24   

Section 6.08

 

Events of Default

     24   

Section 6.09

 

Actions by Collateral Agent

     24   

Section 6.10

 

Security or Indemnity in Favor of the Collateral Agent

     24   

Section 6.11

 

Resignation or Removal of the Collateral Agent

     25   

Section 6.12

 

Appointment of Successor Collateral Agent

     25   

Section 6.13

 

Succession

     25   

Section 6.14

 

Indenture Protections

     26    ARTICLE VII    MISCELLANEOUS   

Section 7.01

 

Amendment.

     26   

Section 7.02

 

[Reserved]

     27   

Section 7.03

 

Successors and Assigns; Additional Trustee or Agent Joinder.

     27   

Section 7.04

 

Delay and Waiver

     28   

Section 7.05

 

Notices

     28   

Section 7.06

 

Entire Agreement

     29   

Section 7.07

 

[Reserved]

     29   

Section 7.08

 

[Reserved]

     29   

Section 7.09

 

Obligations Secured

     29   

Section 7.10

 

Severability

     29   

Section 7.11

 

Governing Law; Jurisdiction Etc.

     29   

Section 7.12

 

Waiver of Right to Trial by Jury

     30   

Section 7.13

 

Section Titles

     30   

Section 7.14

 

Counterparts; Effectiveness

     30   

Section 7.15

 

ABL Intercreditor Agreement

     30   

 

Exhibit A    —    Form of Joinder Agreement

 

- ii -



--------------------------------------------------------------------------------

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

This Intercreditor and Collateral Agency Agreement (this “Agreement”) is entered
into as of May 27, 2009 among APRIA HEALTHCARE GROUP INC., a Delaware
corporation (the “Company”), BANC OF AMERICA BRIDGE LLC, as Administrative Agent
for the Bridge Lenders under the Bridge Credit Agreement (each as defined below)
(together with its successor or successors in such capacity, the “Bridge Loan
Agent”), BANK OF AMERICA, N.A., as Collateral Agent (“Bank of America” and,
together with its successor or successors in such capacity, the “Collateral
Agent”), and U.S. Bank National Association, as Trustee for the Noteholders
under the Indenture (each as defined below) (together with its successor or
successors in such capacity, the “Trustee”).

The Company is a party to that certain Senior Secured Bridge Credit Agreement,
dated as of October 28, 2008 (as amended, restated, supplemented or modified
from time to time and including any one or more agreements or indentures
extending the maturity of, refinancing or otherwise restructuring all or any
portion of the obligations of the Company under such Senior Secured Bridge
Credit Agreement or any successor agreement, agreements, indenture or
indentures, as the case may be, the “Bridge Credit Agreement”) among the Company
and the other Loan Parties, the Bridge Loan Agent and the other lenders (the
“Bridge Lenders”) and agents from time to time parties thereto, pursuant to
which the Company borrowed bridge loans, that (subject to the Bridge Credit
Agreement) may convert into rollover loans (such bridge loans and rollover loans
(if any) collectively, the “Bridge Loans”).

The Company is issuing 11.25% Senior Secured Notes due 2014 (Series A-1)
(together with any Exchange Notes (as defined in the Indenture) with respect
thereto the “Series A-1 Senior Secured Notes”) and may in the future issue
Senior Secured Notes due 2014 (Series A-2) (together with any Exchange Notes
with respect thereto, the “Series A-2 Senior Secured Notes” and, together with
the Series A-1 Senior Secured Notes, the “Initial Senior Secured Notes”)
pursuant to an Indenture, dated as of the date hereof (as amended, restated,
supplemented or modified from time to time and including any one or more
indentures or agreements extending the maturity of, refinancing or otherwise
restructuring all or any portion of the obligations of the Company under such
Indenture or any successor indenture, indentures, agreement or agreements, as
the case may be, the “Indenture”) among the Company, the Subsidiary Guarantors
(as defined below), the Trustee and the other agents from time to time party
thereto, the proceeds of which shall be used to repay the Bridge Loans.

The obligations of the Company under and in respect of the Bridge Loans and the
Senior Secured Notes (as defined below) are and will be, as the case may be, and
in respect of certain other Finance Obligations (as defined below) may be
guaranteed by certain material direct and indirect wholly-owned domestic
subsidiaries of the Company (the “Subsidiary Guarantors”). The Company and the
Subsidiary Guarantors are herein referred to individually as a “Loan Party” and,
collectively, as the “Loan Parties.” The obligations of the Company and the
other Loan Parties in respect of the Bridge Loans and the Senior Secured Notes
and, as the case may be, the other Finance Obligations are and will be secured
by a security interest in the Collateral (as defined below).

Without providing any commitments to any Loan Party as to the funding of future
indebtedness, the Indenture and the Bridge Credit Agreement permit the Company
and other Loan Parties from time to time to incur indebtedness which they are
otherwise permitted to incur under the Indenture and the Bridge Credit
Agreement, including but not limited to (i) indebtedness in the form of
additional senior secured notes issued under the Indenture, which shall be
issued either as additional Series A-1 Senior Secured Notes or as additional
Series A-2 Senior Secured Notes (such notes together with any Exchange Notes
with respect thereto being herein collectively referred to herein as the
“Additional Senior



--------------------------------------------------------------------------------

Secured Notes” and, together with the Initial Senior Secured Notes, the “Senior
Secured Notes”; the Series A-1 Senior Secured Notes and any Additional Senior
Secured Notes issued as Series A-1 Senior Secured Notes are referred to herein
as “Series A-1 Notes” and the Series A-2 Senior Secured Notes and any Additional
Senior Secured Notes issued as Series A-2 Senior Secured Notes are referred to
herein as “Series A-2 Notes”) and (ii) indebtedness in the form of Additional
Secured Debt (as defined below), and, in each case, to secure such additional
Term Debt Obligations (as defined below) equally and ratably with the other
Finance Obligations; provided that the issuance of any Additional Senior Secured
Notes and Additional Secured Debt is subject to the limitations set forth in the
Indenture and the Bridge Credit Agreement, respectively.

This Agreement sets forth the terms on which the Collateral Agent has undertaken
to accept, hold and enforce the security interests described above and all
related rights, interests and powers as agent for, and for the benefit
exclusively of, the present and future holders of the Bridge Loans, the Senior
Secured Notes, Swap Creditors (as defined below) and Additional Secured Debt
Holders and describes the relative rights and obligations of the Bridge Loan
Agent on behalf of the Bridge Lenders, the Trustee on behalf of the Noteholders,
the Swap Representative (as defined below) on behalf of one or more Swap
Creditors and the Additional Secured Debt Representative on behalf of the
Additional Secured Debt Holders with respect to the Collateral.

Accordingly, in consideration of the mutual agreements set forth herein, the
Company, the Bridge Loan Agent, the Collateral Agent and the Trustee hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms defined in the introductory
paragraphs hereof have the respective meanings provided for therein. In
addition, as used in this Agreement, the following terms have the following
meanings:

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Additional Secured Debt” means any additional obligations which satisfy all of
the conditions set forth in clauses (i), (ii) and (iii): (i) such obligations
are incurred by the Company in compliance with the Indenture, the Bridge Credit
Agreement and any other Additional Secured Debt Agreement in an amount not to
exceed $200,000,000; (ii) such obligations are secured in compliance with
clauses (6) (to the extent such additional obligations are incurred pursuant to
clause 12(b) of Section 4.09(b) of the Indenture) and/or (20) of the definition
of “Permitted Liens” under and as defined in the Indenture; and (iii) such
obligations are designated by the Company pursuant to Section 7.03(e) hereof as
“Additional Secured Debt” hereunder.

“Additional Secured Debt Agreement” means any credit agreement, loan agreement,
note agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any Indebtedness or other financial
accommodation which constitutes Additional Secured Debt under this Intercreditor
Agreement.

 

- 2 -



--------------------------------------------------------------------------------

“Additional Secured Debt Documents” means any agreements, indentures, collateral
documents and all other documents and instruments entered into in connection
with any Additional Secured Debt, in each case as the same may be amended,
modified or supplemented from time to time in accordance with the provisions
thereof.

“Additional Secured Debt Holders” means the holders from time to time of the the
Additional Senior Secured Debt.

“Additional Secured Debt Representative” means any Person designated by the
Company pursuant to Section 7.03(e) as an “Additional Secured Debt
Representative” for any Additional Secured Debt, and any successor Additional
Secured Debt Representative appointed under the Additional Secured Debt
Documents for such Additional Secured Debt.

“Aggregate Voting Credit” means at any date the sum of:

(i) the aggregate outstanding principal amount of the Bridge Loans; plus

(ii) the aggregate outstanding principal amount of the Senior Secured Notes;
plus

(iii) solely for purposes of (x) determining the Directing Creditors entitled to
give instructions to the Collateral Agent pursuant to Section 3.07 and
Section 5.01 hereof and (y) voting on matters contained in Section 3.02(b) and
Section 4.05 hereof, the aggregate outstanding principal amount of any
Additional Secured Debt;

outstanding at such time; provided that after the date on which all Term Debt
Obligations have been paid in full and all commitments (if any) with respect
thereto have been terminated, the “Aggregate Voting Credit” means the aggregate
amount of all Swap Obligations (valued at their then Swap Termination Value) of
all Loan Parties permitted under the Indenture and the Bridge Credit Agreement
owed or owing to one or more Swap Creditors. Bridge Lenders, Noteholders or Swap
Creditors that are Affiliates of the Company or any of its Subsidiaries and any
Senior Secured Notes, Bridge Loans or Swap Obligations held by any such Bridge
Lender, Noteholder or Swap Creditor shall not be included in the determination
of the Aggregate Voting Credit. For purposes of the definition of “Directing
Creditors,” the Aggregate Voting Credit shall include only those Credit Classes
otherwise entitled to be included therein that are affected by an event or
circumstance that gave rise to the action of such Directing Creditors.
Furthermore, without limiting the generality of the provisions of the foregoing
definition, for the avoidance of doubt, under no circumstances the Additional
Debt Holders shall be included in the Aggregate Voting Credit or Directing
Creditors for purposes of any amendments and waivers of the Finance Documents
under Section 3.06 hereof.

“Agreement” means this Intercreditor and Collateral Agency Agreement, as
amended, modified or supplemented from time to time.

“Bridge Loan Documents” means the Bridge Credit Agreement, any promissory notes,
the Collateral Documents and other documents entered into in connection
therewith and as may be designated “Loan Documents” in the Bridge Credit
Agreement, in each case as the same may be amended, modified or supplemented
from time to time in accordance with the provisions hereof.

“Business Day” means each day which is not a Saturday, a Sunday or a day on
which commercial banking institutions are not required to be open in the State
of New York.

 

- 3 -



--------------------------------------------------------------------------------

“Collateral” means all of the property which is subject or is purported to be
subject to the Liens granted by the Collateral Documents.

“Collateral Agent” means Bank of America, N.A., as collateral agent, and its
successor or successors in such capacity.

“Collateral Documents” means, collectively, this Agreement, the Security
Agreement, any mortgage or deed of trust and all other pledges, agreements,
financing statements, filings or other documents that grant or evidence the Lien
in the Collateral in favor of the Collateral Agent for the benefit of the
Finance Parties, as they may be amended from time to time.

“Credit Class” means (i) the Bridge Lenders, (ii) the Series A-1 Noteholders (as
defined below), (iii) the Series A-2 Noteholders (as defined below), (iv) the
Additional Secured Debt Holders or (v) the Swap Creditors, as the context may
require.

“Creditor” means any Bridge Lender, Noteholder, Additional Secured Debt Holder
and Swap Creditor, and “Creditors” means two or more of them, collectively.

“Current Market Price” has the meaning set forth in Section 4.05(g)(1).

“Debtor Relief Laws” means Title 11, United States Bankruptcy Code of 1978, as
amended (the “Bankruptcy Code”), or any similar United States federal or state
law or foreign law relating to bankruptcy, insolvency, receivership, winding up,
liquidation, reorganization or relief of debtors or any amendment to, succession
to or change in any such law.

“Directing Creditors” means (i) with respect to any matters described in
Section 3.07, at any time Creditors holding more than 25% of the then
outstanding Aggregate Voting Credit (including, without limitation, Noteholders
providing consents obtained in connection with a tender offer or exchange offer
for, or purchase of, Senior Secured Notes) and (ii) with respect to any other
matters, at any time Creditors holding more than 50% of the then outstanding
Aggregate Voting Credit (including, without limitation, Noteholders providing
consents obtained in connection with a tender offer or exchange offer for, or
purchase of, Senior Secured Notes).

“equally and ratably” means, in reference to sharing of any Liens or proceeds
thereof as among the Credit Classes, that such Liens or proceeds shall be
allocated and distributed to the Bridge Loan Agent for the account of the Bridge
Lenders, to the Trustee for the account of the Series A-1 Noteholders, to the
Trustee for the account of the Series A-2 Noteholders, to the respective
Additional Secured Debt Representative for the account of any Additional Secured
Debt Holder and to the Swap Representative for the account of the Swap Creditors
on a pro-rata basis, as provided in the definition of “pro-rata basis” and in
Section 4.05 (it being understood that nothing in this definition is intended to
modify the order of priorities specified in Section 4.05).

“Event of Default” means an “Event of Default” as defined in any of (i) the
Bridge Credit Agreement, (ii) the Indenture or (iii) an Additional Secured Debt
Agreement.

“Exceptional Decisions” has the meaning set forth in Section 3.02.

“Finance Document” means each Note Document, each Swap Agreement between one or
more Loan Parties and a Swap Creditor evidencing Swap Obligations permitted
under the Indenture and the Bridge Credit Agreement, each Bridge Loan Document,
each Additional Secured Debt Document and this Agreement, and “Finance
Documents” means any two or more of them, collectively; provided that,

 

- 4 -



--------------------------------------------------------------------------------

for purposes of Section 3.06, the term “Finance Documents” shall not include
Additional Secured Debt Documents.

“Finance Obligations” means:

(i) all Term Debt Obligations; and

(ii) all Swap Obligations of all Loan Parties permitted under the Indenture and
the Bridge Credit Agreement owed or owing to one or more Swap Creditors;

in each case whether now or hereafter due, owing or incurred in any manner,
whether actual or contingent, whether incurred solely or jointly with any other
person and whether as principal or surety, together in each case with all
renewals, modifications, refinancings, replacements, consolidations or
extensions thereof.

“Finance Party” means any of the Collateral Agent, the Bridge Loan Agent, any
Bridge Lender, the Trustee, any Noteholder, any Additional Secured Debt
Representative, any Additional Secured Debt Holder, any Swap Creditor and any
Indemnitee and “Finance Parties” means two or more of them collectively.

“Independent Financial Expert” has the meaning set forth in Section 4.05(g)(2).

“Insolvency Proceeding” means (i) any voluntary or involuntary case or
proceeding under any Debtor Relief Law with respect to any Loan Party, (ii) any
other voluntary or involuntary insolvency, reorganization or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding, with respect to any Loan Party or with respect to any of
their respective assets, (iii) any liquidation, dissolution, reorganization or
winding up of any Loan Party, whether voluntary or involuntary and whether or
not involving insolvency or bankruptcy and (iv) any assignment for the benefit
of creditors or any other marshaling of assets and liabilities of any Loan
Party.

“Intercreditor Agreement” means the Lien Subordination and Intercreditor
Agreement, dated as of October 28, 2008, among Bank of America, N.A., as
collateral agent for the Revolving Facility Secured Parties referred to therein
(in such capacity, the “Revolving Credit Collateral Agent”), Bank of America,
N.A. as collateral agent for the Term Debt Secured Parties referred to therein,
Sky Acquisition LLC, Sky Merger Sub Corporation, the Company and the
subsidiaries of the Company named therein (as amended, restated, supplemented or
modified from time to time).

“Joinder” has the meaning set forth in Section 7.03(d).

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

“Marketable Security” has the meaning set forth in Section 4.05(g)(1).

“Non-Cash Property” has the meaning set forth in Section 4.05(g).

 

- 5 -



--------------------------------------------------------------------------------

“Note Documents” means the Indenture, the Senior Secured Notes and the
Registration Rights Agreements (as defined in the Bridge Loan Agreement and the
Indenture) related thereto and the Collateral Documents, in each case including
all exhibits and schedules thereto, and all other agreements, documents and
instruments relating to the Senior Secured Notes, in each case as the same may
be amended, modified or supplemented from time to time in accordance with the
provisions thereof.

“Noteholders” means the holders from time to time of the Senior Secured Notes
and consists of (i) the holders from time to time of the Series A-1 Notes (the
“Series A-1 Noteholders”) and (ii) the holders from time to time of the Series
A-2 Notes (the
“Series A-2 Noteholders”).

“Notice of Acceleration” has the meaning set forth in Section 4.02.

“Notice of Consent” has the meaning set forth in Section 3.06(d).

“Notice of Exercise of Remedies” has the meaning set forth in Section 3.07(b).

“Officer’s Certificate” has the meaning set forth in Section 5.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Proceeds” has the meaning specified for such term in the Uniform Commercial
Code as in effect from time to time in the State of New York.

“pro-rata” means at any date, as among the Bridge Lenders, the Series A-1
Noteholders, the Series A-2 Noteholders, the Additional Secured Debt Holders and
the Swap Creditors, in proportion to the then aggregate outstanding amounts of
(i) the principal outstanding under any Bridge Loans, (ii) principal outstanding
under the Series A-1 Notes, (iii) principal outstanding under the Series A-2
Notes, (iv) principal outstanding under any Additional Secured Debt, and
(v) Swap Obligations (valued at the then Swap Termination Value of all related
Swap Agreements) (it being understood that nothing in this definition is
intended to modify the order of priorities specified in Section 4.05).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer or secretary or assistant
secretary of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Security Agreement” means the Security Agreement dated as of October 28, 2008
hereto among the Loan Parties and the Collateral Agent, as the same may be
amended, modified or supplemented from time to time.

“Series A-1 Notes” has the meaning set forth in the preamble to this Agreement.

“Series A-1 Senior Secured Notes” has the meaning set forth in the preamble to
this Agreement.

“Series A-2 Creditor” means any Bridge Lender, Series A-2 Noteholder and Swap
Creditor, and “Series A-2 Creditors” means two or more of them, collectively.

 

- 6 -



--------------------------------------------------------------------------------

“Series A-2 Debt” means any Finance Obligation owed to a Series A-2 Creditor on
account of the Bridge Loans, Series A-2 Notes and Swap Obligations.

“Series A-2 Notes” has the meaning set forth in the preamble to this Agreement.

“Series A-2 Senior Secured Notes” has the meaning set forth in the preamble to
this Agreement.

“Sharing Confirmation” means, as to any Swap Agreement, the written agreement of
the related Swap Creditor as set forth in such Swap Agreement, for the
enforceable benefit of the Collateral Agent, Bridge Loan Agent, Additional
Secured Debt Representative and the Trustee, that: (i) all Finance Obligations
shall be and are secured equally and ratably by all Liens at any time granted by
the Loan Parties to secure any Finance Obligations, whether or not upon property
otherwise constituting Collateral; (ii) all such Liens shall be enforceable by
the Collateral Agent for all holders of Finance Obligations equally and ratably
(subject to Section 4.05); (iii) such Swap Creditor (and the Swap Representative
appointed thereby) consents to and will be bound by the provisions of this
Agreement relating to the order of application of proceeds from enforcement of
the Collateral Agent’s Liens upon the Collateral; (iv) such Swap Creditor (and
the Swap Representative appointed thereby) consents to and directs the
Collateral Agent to perform its obligations under this Agreement; (v) such Swap
Creditor agrees to appoint or consent to the appointment of a single Swap
Representative for all Swap Creditors from time to time outstanding selected by
the holders of more than 50% of the aggregate Swap Obligations (valued at their
then Swap Termination Values) at the time such Swap Representative is selected
and (vi) such Swap Creditor will notify the Swap Representative if an Early
Termination Date (a “Swap Termination Date”) occurs under one or more of its
Swap Agreements or Swap Obligations resulting from (A) any event of default
under such Swap Agreement or Swap Obligation as to which any Loan Party is the
Defaulting Party (as defined in such Swap Agreement or Swap Obligation) or
(B) any Termination Event (as so defined) as to which any Loan Party is the
Affected Party (as so defined).

“Subsidiary” has the meaning set forth in the Bridge Credit Agreement and the
Indenture.

“Swap Agreement” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Swap Creditor” means any Person from time to time party to one or more Swap
Agreements with a Loan Party permitted by the Bridge Credit Agreement and the
Indenture that constitutes a Secured Hedge Agreement under (and as defined in)
the Bridge Credit Agreement or any Additional Secured Debt Agreement that has
also executed a Sharing Confirmation, and its successors and assigns, and “Swap
Creditors” means any two or more of such Swap Creditors, collectively.

 

- 7 -



--------------------------------------------------------------------------------

“Swap Obligations” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any Debtor Relief Law) of such
Person in respect of any Swap Agreement that constitutes a Secured Hedge
Agreement under (and as defined in) the Bridge Credit Agreement or any
Additional Secured Debt Agreement, excluding any amounts which such Person is
entitled to set-off against its obligations under applicable law.

“Swap Representative” means, with respect to one or more Swap Creditors, its or
their trustee, paying agent or other similar representative appointed pursuant
to a Sharing Confirmation.

“Swap Termination Date” has the meaning set forth in the definition of “Sharing
Confirmation” in this Section 1.01.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (i) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (ii) for any
date prior to the date referenced in clause (i), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the Swap
Creditors in accordance with the terms thereof and in accordance with customary
methods for calculating mark-to-market values under similar arrangements by the
Swap Creditors.

“Term Debt Obligations” means, without duplication:

(i) all principal of and interest (including, without limitation, any interest
which accrues after the commencement of any proceeding under any Insolvency
Proceeding with respect to any Loan Party, whether or not allowed or allowable
as a claim in any such proceeding) on any Bridge Loan, Senior Secured Note or
Additional Secured Debt;

(ii) all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by any Loan Party (including, without
limitation, any amounts which accrue after the commencement of any proceeding
under any Insolvency Proceeding with respect to any Loan Party, whether or not
allowed or allowable as a claim in any such proceeding) pursuant to the Bridge
Credit Agreement, the Bridge Loans, the Indenture, the Senior Secured Notes, any
Additional Secured Debt Agreement, the Intercreditor Agreement or any Collateral
Document;

(iii) all expenses of the Trustee, the Collateral Agent or the Bridge Loan Agent
as to which one or more of such agents has a right to reimbursement under the
Indenture, the Bridge Credit Agreement, any Additional Secured Debt Agreement or
under any other similar provision of any Collateral Document or the
Intercreditor Agreement, including, without limitation, any and all sums
advanced by the Collateral Agent to preserve the Collateral or its security
interest in the Collateral; and

(iv) all amounts now or hereafter payable by the Loan Parties and all other
obligations or liabilities now existing or hereafter arising or incurred
(including, without limitation, any amounts which accrue after the commencement
of any Insolvency Proceeding with respect to any Loan Party, whether or not
allowed or allowable as a claim in any such proceeding) on the part of such Loan
Party pursuant to the Bridge Credit Agreement, the Bridge Loans, the Indenture,
the Senior Secured Notes, any Additional Secured Debt Agreement, the

 

- 8 -



--------------------------------------------------------------------------------

Intercreditor Agreement, any Collateral Document any Guarantee (as defined in
the Bridge Credit Agreement and the Indenture) contained in the Bridge Credit
Agreement, the Indenture;

together in each case with all renewals, modifications, refinancings,
consolidations or extensions thereof.

“Third Independent Financial Expert” has the meaning set forth in
Section 4.05(g)(5).

“Third Value Report” has the meaning set forth in Section 4.05(g)(5).

“Threshold Amount” means the lower of the Dollar amounts set forth in
Section 8.01(a)(iv)(B) of the Bridge Credit Agreement and Section 6.01(a)(4)(b)
of the Indenture.

“Trust Indenture Act” means Trust Indenture Act of 1939, as amended, and rules
and regulations promulgated thereunder and interpretations thereof.

“Uniform Commercial Code” or “UCC” mean the Uniform Commercial Code as in effect
from time to time in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection, the effect of perfection or
non-perfection or the priority of a Lien in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“UCC” means the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

“Value Report” has the meaning set forth in Section 4.05(g)(2).

Section 1.02 Rules of Interpretation. Terms defined in the introductory
paragraphs hereof and the definitions in Section 1.01 shall apply equally to
both the singular and plural forms of the terms defined. Wherever the context
may require, any pronouns shall include the corresponding masculine, feminine
and neuter forms. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”. All references herein
to Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
otherwise stated herein or the context shall otherwise require. Unless otherwise
expressly provided herein, the word “day” means a calendar day.

ARTICLE II

OBLIGATIONS AND POWERS OF THE COLLATERAL AGENT

Section 2.01 Appointment of the Collateral Agent. The Collateral Agent is hereby
appointed by the Bridge Loan Agent and the Trustee as collateral agent
hereunder, and the Collateral Agent hereby agrees to act as Collateral Agent
pursuant to the terms of this Agreement. Each of the Bridge Loan Agent on behalf
of itself and the Bridge Lenders and the Trustee on behalf of itself and the
Noteholders, hereby (i) confirms, approves and ratifies the Collateral Agent’s
entry into the Security Agreement and any other Collateral Documents as have
been entered into or otherwise effectuated until the date hereof and all actions
that have been taken in connection therewith and (ii) directs the Collateral
Agent to enter into such Collateral Documents as may be necessary or advisable
to enter into on or after the date hereof.

Section 2.02 Actions under Collateral Documents. The Collateral Agent hereby
irrevocably undertakes and agrees, on the terms and conditions set forth in this
Agreement, to act as agent for the benefit exclusively of the present and future
Bridge Lenders, Noteholders, Additional Secured Debt Holders, Swap Creditors and
any other holders from time to time of the Finance Obligations and in

 

- 9 -



--------------------------------------------------------------------------------

such capacity to accept, hold, administer and enforce all collateral security at
any time delivered to it by any Loan Party as security for the Finance
Obligations and all rights, interests and powers at any time granted or
enforceable in respect of such collateral security under the Collateral
Documents or applicable law. Without limiting the generality of the foregoing,
the Collateral Agent agrees that it will, as agent for the benefit exclusively
of the present and future Bridge Lenders, Noteholders, Swap Creditors and the
other holders from time to time of the Finance Obligations, but subject to the
terms and conditions hereof:

(i) enter into the Collateral Documents, receive, hold, administer and enforce
the security interests granted to it thereunder, perform its obligations
thereunder and protect, exercise and enforce the interests, rights, powers and
remedies granted or available to it thereunder or pursuant thereto or in
connection therewith;

(ii) comply with the obligations of the Collateral Agent as the Term Debt
Collateral Agent under the Intercreditor Agreement (as defined therein),

(iii) take all lawful and commercially reasonable actions that it may deem
necessary or advisable to protect or preserve its interest in the Collateral;

(iv) comply with all provisions of the Collateral Documents;

(v) deliver and receive notices pursuant to the Collateral Documents and this
Agreement;

(vi) sell, assign, collect, assemble, foreclose on, institute legal proceedings
with respect to, or otherwise exercise or enforce the rights and remedies of a
secured party (including a mortgagee, trust deed beneficiary and insurance
beneficiary or loss payee) with respect to the Collateral and its other
interests, rights, powers and remedies;

(vii) remit to the Bridge Loan Agent, the Trustee, any Additional Secured Debt
Representative and the Swap Representative as required by Section 4.07 all cash
proceeds received by the Collateral Agent from the collection, foreclosure or
enforcement of its interest in the Collateral or any of its other interests,
rights, powers or remedies;

(viii) subject to Section 3.02 and Section 7.01(b), amend the Collateral
Documents as from time to time authorized and directed by the Directing
Creditors, and amend the Collateral Documents as required by Section 3.02(d);
and

(ix) release any Lien granted to it by any Collateral Document upon any
Collateral if and as required by Section 2.04 and Section 5.01.

The Collateral Agent is irrevocably authorized and empowered to enter into and
perform its obligations under, and to protect, perfect, exercise and enforce its
interest, rights, powers and remedies, in each case under and pursuant to the
Collateral Documents and applicable law and to act as set forth in this Article
II or as requested in any lawful directions given to it from time to time in
respect of any matter by the Directing Creditors.

The Loan Parties acknowledge and consent to the undertakings of the Collateral
Agent set forth in this Article II, and agree to each of the other provisions of
this Agreement applicable to them.

Section 2.03 Instructions of Directing Creditors. Subject to the terms and
conditions of this Agreement, the Collateral Agent shall follow the instructions
of the Directing Creditors from time

 

- 10 -



--------------------------------------------------------------------------------

to time conveyed to it by the representative or representatives of one or more
Credit Classes pursuant to this Agreement, subject to and consistent with the
Collateral Agent’s rights and obligations expressed in the Collateral Documents
and in accordance with applicable law. The Bridge Lenders’ representative for
purposes of delivering notices and instructions to the Collateral Agent shall be
the Bridge Loan Agent, the Noteholders’ representative for purposes of
delivering notices and instructions to the Collateral Agent shall be the
Trustee, each Additional Secured Debt Holder’s representative for purposes of
delivering notices and instructions to the Collateral Agent shall be the
applicable Additional Secured Debt Representative and each Swap Creditor’s
representative for purposes of delivering notices and instructions to the
Collateral Agent shall be the Swap Representative. The Collateral Agent shall
disregard notices and instructions from any other Person in respect of the
applicable Credit Class. No direction given to the Collateral Agent (whether
given by the Directing Creditors through the representative or representatives
of the applicable Credit Classes or by the Bridge Loan Agent, the Trustee, any
Additional Secured Debt Representative or the Swap Representative or otherwise
by any Person) which imposes, or purports to impose, upon the Collateral Agent
any obligation not set forth in this Agreement or any other Collateral Document
shall be binding upon the Collateral Agent unless the Collateral Agent elects,
at its sole option, to accept direction (i) pursuant to the instructions of the
Directing Creditors or (ii) from the Bridge Loan Agent or the Trustee or any
Additional Secured Debt Representative and, after the date on which all Term
Debt Obligations have been paid in full and all commitments (if any) with
respect thereto have been terminated, the Swap Representative, as required or
permitted by the Bridge Loan, the Indenture, any Additional Secured Debt
Agreement and the Swap Agreements. No instruction of the Directing Creditors
shall be effective to impose any obligation or liability upon the Bridge Loan
Agent, the Trustee or the Swap Representative, as applicable, unless it is a
signatory party thereto.

Section 2.04 Certain Actions under the Collateral Documents and Intercreditor
Agreement. Without limiting the provisions of Section 2.02, the Collateral Agent
is hereby authorized and directed, and agrees for the benefit of the Loan
Parties, without notice to or consent from any Creditor: (i) to release (upon
receipt of a written certification of a Responsible Officer of the Company that
the Trustee has received all documents, if any, required by the Trust Indenture
Act and the Indenture) one or more Loan Parties from their obligations under,
and the Liens of, the Collateral Documents, and to release the Collateral or any
portion thereof, as required by Section 8.13 of the Security Agreement and
Section 2.05 of the Intercreditor Agreement or any other pertinent provision of
any Finance Document; (ii) to receive or execute perfection certificates,
control agreements and other Loan Party deliverables as contemplated by the
Collateral Documents; and (iii) to deliver such instruments as may be required
from time to time to enable each Loan Party to exercise the voting and other
rights which it is entitled to exercise under Section 2.06(a) of the Security
Agreement.

Section 2.05 Other Actions by the Collateral Agent. The Collateral Agent shall
provide the Bridge Loan Agent, the Trustee, each Additional Secured Debt
Representative and the Swap Representative requesting the same with a copy of
all notices received from the Loan Parties under the Collateral Documents and
from the Revolving Credit Collateral Agent under the Intercreditor Agreement (as
defined therein). The Collateral Agent shall timely file Uniform Commercial Code
continuation statements to continue the perfection of the security interests
under the Collateral Documents. During any period when the Collateral Agent is
exercising remedies against any Loan Party or the Collateral, the Collateral
Agent shall furnish the Bridge Loan Agent, the Trustee, each Additional Secured
Debt Representative and the Swap Representative requesting the same with reports
of its activities in connection therewith upon the occurrence of significant
events and upon the request of the Bridge Loan Agent, the Trustee or the Swap
Representative.

Section 2.06 Nature of Duties. Except to the extent otherwise provided in
Section 2.05, the duties of the Collateral Agent hereunder and under the
Collateral Documents shall be ministerial and

 

- 11 -



--------------------------------------------------------------------------------

administrative in nature. The Collateral Agent shall not have by reason of this
Agreement or the Collateral Documents a fiduciary or trust relationship with
respect to the Bridge Loan Agent, any Bridge Lender, the Trustee, any
Noteholder, any Additional Secured Debt Representative, any Additional Secured
Debt Holder, the Swap Representative, any Swap Creditor or any other holder from
time to time of Finance Obligations, and nothing in this Agreement, expressed or
implied, is intended to or shall be so construed as to imply such obligations or
impose, upon the Collateral Agent, any obligations whatsoever arising under this
Agreement, the Bridge Credit Agreement, the Indenture, any Additional Secured
Debt Agreement, any Swap Agreement, any Collateral Document or the Intercreditor
Agreement, except as expressly set forth herein or in the Collateral Documents
or the Intercreditor Agreement. For the limited purpose of holding and
distributing or applying Proceeds of Collateral and Cash Equivalents (as defined
in the Bridge Credit Agreement and the Indenture), the Collateral Agent shall
hold such Proceeds and Cash Equivalents in trust for the benefit of the Bridge
Loan Agent, the Trustee, any Additional Secured Debt Representative and the Swap
Representative in accordance with their rights and priorities provided for
herein.

Section 2.07 No Obligations Imposed. None of the Bridge Loan Agent, the Trustee,
the Additional Secured Debt Representatives, the Swap Representative, any
Creditor or any other holder of Finance Obligations shall have: (i) except in
connection with the instructions of the Directing Creditors to which it is a
signatory party, any responsibility or duty whatsoever in respect of the
Collateral or the Collateral Documents or any other interest, right, power or
remedy granted to or enforceable by the Collateral Agent, it being understood
and agreed by the Collateral Agent and by each Loan Party that, except in
connection with the instructions of the Directing Creditors to which it is a
signatory party, only the Collateral Agent shall be bound by, or liable for
breach of, the obligations of the Collateral Agent set forth in or arising under
the Collateral Documents, including all obligations imposed by law upon a
secured party relating to the protection, maintenance, release or enforcement of
any security interest in any Collateral or any other interest, right, power or
remedy of the Collateral Agent; or (ii) except in connection with the
instructions of the Directing Creditors to which it is a signatory party, any
liability whatsoever for any act or omission of the Collateral Agent, whether or
not constituting a breach of its undertaking and obligations under this
Agreement or otherwise constituting wrongful conduct.

Section 2.08 Inspection. The Collateral Agent will permit the Bridge Loan Agent,
the Trustee, the Additional Secured Debt Representatives, the Swap
Representative or any Bridge Lender, Noteholder or Swap Creditor at any time or
from time to time, during normal business hours, to inspect and copy any and all
Collateral Documents and other documents, notices, certificates, instructions or
communications received by the Collateral Agent in its capacity as such.

ARTICLE III

ACTIONS BY CREDITORS; VOTING

Section 3.01 Directing Creditors Defined. Except with respect to Exceptional
Decisions as defined in Section 3.02 and except as otherwise set forth in
Section 3.06, all instructions to the Collateral Agent (including, without
limitation, delivery of a notice of foreclosure, foreclosure and appointment of
a receiver), shall be given by the Directing Creditors to the Collateral Agent
through their applicable representatives. For purposes of calculation of the
Directing Creditors, any Credit Class at the time comprising part of the
Aggregate Voting Credit may, by the requisite vote of its Credit Class, delegate
instructional authority to any subset of such Credit Class, in which event the
Persons having been granted such instructional authority shall be deemed to
represent 100% of the members of their respective Credit Class. Any such
delegation of authority may be rescinded at any time by the requisite vote of
the applicable Credit Class.

 

- 12 -



--------------------------------------------------------------------------------

Section 3.02 Exceptional Decisions. Certain circumstances set forth in
Section 3.02(b) and (c) shall call for “Exceptional Decisions”, as such term is
used herein, and instruction to the Collateral Agent in connection with such
circumstances shall be effected as provided below:

(a) Amendment of Collateral Documents. The Collateral Agent shall not agree to
any amendment of the Collateral Documents (other than this Agreement) except
upon instructions given by the Directing Creditors in accordance with
Section 3.01; provided that no agreement of any Creditor or notice of the
concurrence of any Credit Class shall be required for (A) any amendment,
modification or supplement to such Collateral Documents (1) to cure any
ambiguity, typographical error, defect or inconsistency if such amendment,
modification or supplement does not adversely affect the rights of any Credit
Class or (2) pursuant to clause (x) of the first proviso to the first paragraph
of Section 10.01 of the Bridge Credit Agreement, or Section 9.01 of the
Indenture or (B) such amendments to financing statements or such other
Collateral Documents as are necessary for the Collateral Agent to comply with
Section 2.02(iii); and, provided, further, that (i) any amendment to the
provisions of this Agreement shall be governed by Section 3.02(b); (ii) any
amendment to the provisions of the Collateral Documents that releases any
Collateral shall be governed by Section 3.02(c); and (iii) certain other
amendments to the provisions of the Collateral Documents shall be governed by
Section 3.02(d).

(b) Amendment of this Agreement. The Collateral Agent shall not agree to any
amendment of this Agreement except upon instructions by the representative of
each Credit Class affected thereby and at the time comprising part of the
Aggregate Voting Credit of the concurrence of such Credit Class, determined by
the applicable vote solely within such Credit Class in accordance with
Section 10.01(y)(ix) of the Bridge Credit Agreement or the first paragraph of
Section 9.02 of the Indenture, as the case may be, or any equivalent provision
of any Additional Secured Debt Agreement; provided that no agreement of any
Creditor nor notice of the concurrence of any Credit Class shall be required for
any amendment, modification or supplement to this Agreement (x) to cure any
ambiguity, typographical error, defect or inconsistency if such amendment,
modification or supplement does not adversely affect the rights of any Credit
Class or (y) pursuant to clause (x) of the first proviso to the first paragraph
of Section 10.01 of the Bridge Credit Agreement or Section 9.01 of the
Indenture; and, provided, further, that any amendment to the definitions of
“Aggregate Voting Credit” and “Directing Creditors” and any amendment to
Sections 3.01, 3.02, 4.06, 4.07 and 7.01 will require notice to the Collateral
Agent by the representative of each Credit Class at the time comprising part of
the Aggregate Voting Credit of the concurrence of such Credit Class, determined
by the applicable vote solely within such Credit Class.

(c) Release of All or Substantially All Collateral. The Collateral Agent shall
not release all or substantially all Collateral from the lien and security
interests created by the Collateral Documents except as expressly provided
therein (including, without limitation, Section 8.13 of the Security Agreement),
or in Article V hereof or except upon notice to the Collateral Agent by the
representative of each Credit Class at the time comprising part of the Aggregate
Voting Credit of the concurrence of such Credit Class, determined by the
applicable vote solely within such Credit Class in accordance with
Section 10.01(y)(vii) of the Bridge Credit Agreement or Section 9.02(xi) of the
Indenture or any equivalent provision of any Additional Secured Debt Agreement.

(d) Other Amendments to Collateral Documents. Subject to Section 7.01(b), the
Collateral Agent agrees for the benefit of the Loan Parties that it shall
execute any amendment, modification or supplement to any Collateral Document
approved in accordance with Article IX of the Indenture and Section 10.01 of the
Bridge Credit Agreement.

Section 3.03 Certificates of the Bridge Loan Agent, the Trustee, any Additional
Secured Debt Representative and the Swap Representative. Concurrently with any
calculation of Directing Creditors or any Exceptional Decision requiring the
concurrence of all Credit Classes then

 

- 13 -



--------------------------------------------------------------------------------

comprising part of the Aggregate Voting Credit, the Bridge Loan Agent, the
Trustee, each Additional Secured Debt Representative and, following the payment
in full of all Term Debt Obligations, the Swap Representative shall certify to
the Collateral Agent (i) the aggregate principal amount of the Aggregate Voting
Credit held by the Bridge Lenders, the Noteholders, the Additional Debt Holders
or the Swap Creditors, as the case may be, and (ii) the votes cast by the
members of the applicable Credit Class.

Section 3.04 Calculations Binding. All calculations regarding satisfaction of
compliance with the definition of the Directing Creditors shall be made by the
Collateral Agent upon receipt of and in exclusive reliance upon the certificates
described in Section 3.03, and shall be binding upon each Credit Class.

Section 3.05 Directing Creditors Held Harmless. In considering how to pursue
creditor remedies against any Loan Party or against the Collateral and before
initiating any such creditor remedies, the Directing Creditors (or any other
requisite percentage of a Credit Class having an instructional authority
pursuant to this Agreement or any other Term Loan Document) shall first
determine whether any proposed creditor remedies or other actions create a risk
that the remaining interests of the Bridge Lenders, the Noteholders, the
Additional Secured Debt Holders or the Swap Creditors (including, without
limitation, the right to seek a deficiency judgment against the Loan Parties or
the right to pursue other collateral) will be impaired or prejudiced. To the
greatest extent possible, all instructions given or actions taken concerning the
exercise of creditor remedies or other actions under this Agreement shall
attempt to maximize the return for all Creditors and attempt to minimize (to the
greatest extent possible) the risk that the rights and interests of some of the
Creditors (including, without limitation, the ability to seek and enforce a
deficiency judgment against any Loan Party or the right to pursue other
collateral) may be diminished or impaired following the exercise of such
creditor remedies or actions. Each Creditor agrees that it shall not provide or
cause or vote to be provided any instruction to the Collateral Agent which would
cause or result in disproportionate prejudice or impairment to the other
Creditors hereunder, except in situations where such Creditor is a part of a
Credit Class allowed to vote separately from other Credit Classes, in which case
it shall not provide or cause or vote to be provided any instruction to the
Collateral Agent which would cause or result in disproportionate prejudice or
impairment to the other Creditors belonging to its Credit Class. However,
subject to the previous sentence, the Directing Creditors shall be entitled to
provide any instruction and take any action which they in good faith believe is
in the interest of, the Bridge Lenders, the Noteholders and the Additional
Secured Debt Holders.

Section 3.06 Amendments and Waivers to Finance Documents.

(a) Notices of Amendments. The Bridge Loan Agent shall notify each of the
Trustee and the Collateral Agent if it receives notice of a proposed amendment
of any provision or waiver of an Event of Default under the Bridge Loan
Documents. The Trustee shall notify each of the Bridge Loan Agent and the
Collateral Agent if it receives notice of a proposed amendment or waiver of an
Event of Default under the Note Documents. The Additional Secured Debt
Representatives shall notify the Collateral Agent if it receives notice of a
proposed amendment or waiver of an Event of Default under any Additional Secured
Debt Agreement.

(b) Amendment of Bridge Loan Documents. The Bridge Loan Agent shall not agree to
any amendment of any provision or waiver of any Event of Default under the
Bridge Loan Documents unless it shall have received a Notice of Consent of the
Directing Creditors in accordance with Section 3.06(e), provided that no
agreement of the Directing Creditors or notice of the concurrence of any Credit
Class other than the Bridge Lenders shall be required for any amendment pursuant
to clause (y) of the proviso to the first paragraph of Section 10.01 of the
Bridge Credit Agreement; and, provided, further,

 

- 14 -



--------------------------------------------------------------------------------

that no Notice of Consent of any Credit Class shall be required for any
amendment pursuant to clause (x) of the proviso to the first paragraph of
Section 10.01 of the Bridge Credit Agreement.

(c) Amendment of Note Documents. The Trustee shall not agree to any amendment of
or waiver of any Event of Default under the Note Documents unless it shall have
received a Notice of Consent of the Directing Creditors in accordance with
Section 3.06(e), provided that no agreement of the Directing Creditors or notice
of the concurrence of any Credit Class other than the Noteholders shall be
required for any amendment pursuant to clauses (1) through (12) of the fifth
paragraph of Section 9.02 and pursuant to clauses (1) and (2) of Section 9.03 of
the Indenture; and, provided, further, that no Notice of Consent of any Credit
Class shall be required for any amendment pursuant to Section 9.01 of the
Indenture.

(d) Determination of Directing Creditors. The Collateral Agent shall determine
whether the Directing Creditors shall have approved or denied any amendment to
or waiver of an Event of Default under any Finance Document. Any calculation of
Directing Creditors for purposes of any amendment to or waiver of an Event of
Default under a Finance Document, in accordance with this Section 3.06, shall be
made by the Collateral Agent upon receipt of and in exclusive reliance upon the
certificates described in Section 3.03, and shall be binding on each Credit
Class. Upon the calculation of Directing Creditors, the Collateral Agent shall
notify each of the Bridge Loan Agent and the Trustee and each Additional Secured
Debt Representative whether the Directing Creditors approved (such notification,
a “Notice of Consent”) or denied the proposed amendment to or waiver of an Event
of Default under the applicable Finance Document. Upon receipt of such notice,
the Bridge Loan Agent or the Trustee, as applicable, having delivered notice of
the proposed amendment or waiver under the applicable Finance Document, shall be
permitted to take such action as is required to effect such amendment or waiver
of Event of Default in accordance with the applicable Finance Document.

Section 3.07 Events of Default under the Finance Documents.

(a) Notices of Events of Default. The Bridge Loan Agent shall notify the
Collateral Agent (with a copy to the Trustee and the Additional Secured Debt
Representatives) if an Event of Default has occurred under the Bridge Credit
Agreement of which it has actual knowledge and of the forbearance, waiver or
other termination, if any, of such Event of Default. The Trustee shall notify
the Collateral Agent (with a copy to the Bridge Loan Agent and the Additional
Secured Debt Representatives) if an Event of Default has occurred under the
Indenture of which it has actual knowledge and of the forbearance, waiver or
other termination, if any, of such Event of Default. Each Additional Secured
Debt Representative shall notify the Collateral Agent (with a copy to the Bridge
Loan Agent and the Trustee) if an Event of Default has occurred under an
Additional Secured Debt Agreement of which it has actual knowledge and of the
forebearance, waiver or other termination, if any, of such Event of Default. The
Swap Representative shall notify the Collateral Agent (with a copy to the Bridge
Loan Agent, the Trustee and the Additional Secured Debt Representatives) if it
receives notice from one or more Swap Creditors that one or more Swap
Termination Dates or Termination Events have occurred and of the forbearance,
waiver or other termination, if any, of such Swap Termination Date or
Termination Event.

(b) Exercise of Remedies upon Event of Default. None of the Bridge Loan Agent or
the Trustee or any Additional Secured Debt Representative shall, upon the
occurrence of an Event of Default under the applicable Finance Document,
exercise any remedies against the Collateral, unless it shall have received a
Notice of Exercise of Remedies from the Collateral Agent confirming that the
Directing Creditors consent to such exercise of such remedies. The Collateral
Agent shall determine whether the Directing Creditors shall have approved such
exercise of such remedies. Any calculation of Directing Creditors for purposes
of this Section 3.07(b), shall be made by the Collateral Agent upon

 

- 15 -



--------------------------------------------------------------------------------

receipt of and in exclusive reliance upon the certificates described in
Section 3.03, and shall be binding on each Credit Class. Upon the calculation of
Directing Creditors, the Collateral Agent shall notify (such notification, a
“Notice of Exercise of Remedies”) each of the Bridge Loan Agent, the Trustee and
each Additional Secured Debt Representative whether the Directing Creditors
approved a Notice of Exercise of Remedies or denied the proposed exercise of
such remedies. Upon receipt of such Notice of Exercise of Remedies, the Bridge
Loan Agent, the Trustee or any Additional Secured Debt Representative, as
applicable, hereby authorize the Collateral Agent to take such action as is
required or permitted by such Notice of Exercise of Remedies to give effect
thereto in accordance with this Agreement and applicable Finance Documents.
Nothing contained herein shall affect the rights of any holders of any Term Debt
Obligations and their respective representatives to accelerate the applicable
Term Debt Obligations under their respective Finance Documents.

ARTICLE IV

EXERCISE OF REMEDIES; APPLICATION OF COLLATERAL PROCEEDS

Section 4.01 General Limitation on Exercise of Remedies. None of the Bridge Loan
Agent, the Trustee, any Additional Secured Debt Representative or the Swap
Representative shall be entitled to exercise any remedies directly under the
Collateral Documents, but only by providing instructions to the Collateral Agent
in accordance with this Agreement.

Section 4.02 Notices of Acceleration. If (i) an Event of Default occurs and any
Term Debt Obligations are, subject to Section 3.07 of this Agreement,
accelerated or (ii) one or more Swap Termination Dates occur and the aggregate
Swap Termination Value under the applicable Swap Agreement as to which such Swap
Termination Dates have occurred owed by one or more Loan Parties as a result
thereof is greater than the Threshold Amount, the Bridge Loan Agent, the
Trustee, the Additional Secured Debt Representative and/or the Swap
Representative, as the case may be, shall notify each other and the Collateral
Agent of such acceleration or the occurrence of such Swap Termination Dates, as
applicable, certifying: (i) that such acceleration or Swap Termination Dates has
or have occurred and (ii) the principal, interest, fees and other amounts owed
by the Loan Parties (such certification being herein referred to as a “Notice of
Acceleration”).

Section 4.03 Remedies. Upon receipt by the Collateral Agent of a Notice of
Acceleration from or on behalf of one or more Credit Classes, or upon receipt by
the Collateral Agent of notice of the commencement by or against one or more
Loan Parties of an Insolvency Proceeding and subject to the provisions of this
Agreement, including Section 6.10, the Collateral Agent shall retain legal
counsel acceptable to the Bridge Loan Agent, the Trustee, each Additional
Secured Debt Representative and the Swap Representative, and shall exercise such
remedies under the Collateral Documents as it shall be instructed by the
Directing Creditors.

Section 4.04 No Inconsistent Actions. Each of the Bridge Loan Agent, the
Trustee, each Additional Secured Debt Representative and the Swap Representative
agree to take no action in an Insolvency Proceeding with respect to any Loan
Party or the Collateral which is inconsistent with the terms of this Agreement.

Section 4.05 Application of Proceeds & Certain Other Intercreditor Arrangements.

(a) Priority. In the event of (i) the realization of Proceeds of any collection
or disposition of Collateral pursuant to the exercise of remedies under the
Collateral Documents, or (ii) receipt by the Collateral Agent otherwise of any
amounts from the Company or any Guarantor following any acceleration of the
obligations under the Senior Secured Notes, the Bridge Loans or any Additional
Secured Debt or any bankruptcy or insolvency Event of Default (as defined in the
Bridge Credit

 

- 16 -



--------------------------------------------------------------------------------

Agreement or the Indenture or any Additional Secured Debt Agreement) with
respect to the Company or Significant Subsidiary (as defined in the Bridge
Agreement or the Indenture), in each case whether received from the proceeds of
an asset sale, reorganization, liquidation, sale pursuant to Section 363 of the
Bankruptcy Code, adequate protection payments or otherwise, the Collateral Agent
shall distribute such Proceeds to the specified Persons in the following order
of priority:

FIRST, to the payment of all reasonable and documented costs and expenses
incurred by the Collateral Agent, the Bridge Loan Agent, any Additional Secured
Debt Representative or the Trustee in connection with any collection or sale or
otherwise in connection with the Bridge Credit Agreement, the Indenture, any
Additional Secured Debt Agreement or any Collateral Document or arrangement in
connection therewith, including all court costs and the reasonable fees and
expenses of their agents and legal counsel and any other reasonable and
documented costs or expenses incurred in connection with the exercise of any
right or remedy under the Bridge Credit Agreement, the Indenture, any Additional
Secured Debt Agreement or any Collateral Document or arrangement in connection
therewith (and, if there shall be a shortfall in the amount available pursuant
to this clause, to pay all amounts due under this clause on a pro rata basis
taking into account all amounts due under this clause (including on account of
fees, expenses or otherwise, as applicable);

SECOND, to the Series A-1 Noteholders and the Additional Secured Debt Holders,
an amount equal to all Term Debt Obligations owing to them in respect of the
Series A-1 Notes and the Additional Secured Debt, as applicable, on the date of
any payment or other distribution or other receipt of Proceeds (other than any
amounts calculated in respect of post-petition interest, including amounts
payable as “adequate protection”) (and, if there shall be a shortfall in the
amount available pursuant to this clause, to pay all amounts due under this
clause on a pro rata basis taking into account all amounts due under this clause
(including on account of principal, interest, fees, expenses or otherwise, as
applicable));

THIRD, to the Series A-2 Creditors, an amount equal to all Finance Obligations
owing to them in respect of the Series A-2 Debt on the date of any payment or
other distribution or other receipt of Proceeds (other than any amounts
calculated in respect of post-petition interest, including amounts payable as
“adequate protection”) (and, if there shall be a shortfall in the amount
available pursuant to this clause, to pay all amounts due under this clause in
the order of priority specified below and, in the case of each subclause below,
on a pro rata basis taking into account all amounts due under such subclause):

(i) first, to the payment of accrued and unpaid interest on the Series A-2 Debt
that is otherwise entitled to be paid thereon under this clause THIRD;

(ii) second, to the payment of all other Term Debt Obligations owing to the
Series A-2 Noteholders and Bridge Lenders (including on account of principal,
fees, expenses or otherwise, as applicable) that are otherwise entitled to be
paid thereon under this clause THIRD; and

(iii) third, to the payment of all other Finance Obligations owing to the Swap
Creditors that constitute Series A-2 Debt (including on account of unpaid
amounts, fees, expenses or otherwise, as applicable) that are otherwise entitled
to be paid thereon under this clause THIRD;

FOURTH, to the Series A-1 Noteholders and the Additional Secured Debt Holders,
an amount equal to the amount calculated as owing to them in respect of
post-petition

 

- 17 -



--------------------------------------------------------------------------------

interest, calculated at the contract rate of interest (regardless of whether
such amount is allowed or allowable as a claim) (and, if there shall be a
shortfall in the amount available pursuant to this clause, to pay all amounts
due under this clause on a pro rata basis taking into account all amounts due
under this clause);

FIFTH, to the Series A-2 Creditors, an amount equal to the amount calculated as
owing to them in respect of post-petition interest, calculated at the contract
rate of interest (regardless of whether such amount is allowed or allowable as a
claim) (and, if there shall be a shortfall in the amount available pursuant to
this clause, to pay all amounts due under this clause on a pro rata basis taking
into account all amounts due under this clause);

SIXTH, any surplus then remaining shall be paid to the Company or the applicable
Guarantor or their successors or assigns or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct;

provided that any amount received constituting Revolving Facility Collateral (as
defined in the Intercreditor Agreement) shall be applied in accordance with the
provisions set forth in the Intercreditor Agreement.

(b) Distribution According to Priorities. No party hereto shall be entitled to a
distribution on any lower priority pursuant to clauses FIRST through SIXTH above
unless and until all higher priorities have been paid in full.

(c) Turn-over. The Bridge Loan Agent, each Additional Secured Debt
Representative, each Swap Creditor and the Trustee on behalf of each current and
future Noteholder agrees to turn over to the Collateral Agent any amounts on
account of Finance Obligations received by them in contravention of this
Section 4.05 to the extent necessary to effectuate the priority of payments set
forth in Section 4.05(a) above, even if such turnover has the effect of reducing
the claim or recovery of the Series A-2 Creditors.

(d) Single Class. The Bridge Loan Agent, the Trustee, each Additional Secured
Debt Representative and the Collateral Agent agree (on behalf of the
Noteholders, the Additional Secured Debt Holders and the Bridge Lenders which
are deemed to agree) that (a) the grant of Liens pursuant to the Collateral
Documents and any grant of Liens pursuant to any Additional Secured Debt
Documents constitutes a single grant of Liens for the ratable benefit of the
Series A-1 Noteholders, the Additional Secured Debt Holders and Series A-2
Creditors and (b) the Series A-1 Notes, the Additional Secured Debt and the
Series A-2 Debt shall be classified as a single class of secured claims (or, if
relevant, a single class of secured claims and a single class of unsecured
claims) in any liquidation or plan of reorganization proposed or adopted in a
bankruptcy, insolvency or liquidation case. To further effectuate the intent of
the immediately preceding sentence, the Bridge Loan Agent, the Trustee, each
Additional Secured Debt Representative and the Collateral Agent agree (on behalf
of the Noteholders, the Additional Secured Debt Holders and the Bridge Lenders
which are deemed to agree) that, if it is held that the claims of the Series A-1
Notes, the Additional Secured Debt and the Series A-2 Debt in respect of the
Collateral constitute two classes of claims (rather than one class of secured
claims or, if relevant, a single class of secured claims and a single class of
unsecured claims), any distributions in respect of Collateral in any bankruptcy,
insolvency or liquidation case that are made to any of them will be reallocated
among the Series A-1 Noteholders, the Additional Secured Debt Holders and the
Series A-2 Creditors as if there were a single class of secured claims (or, if
relevant, a single class of secured claims and a single class of unsecured
claims) against the Company and the Guarantors in respect of the Collateral in
compliance with the priority of payments described in Section 4.05(a) above.
Moreover, the Bridge Loan Agent, the Trustee, each Additional Secured Debt
Representative and the Collateral Agent agree (on behalf of the

 

- 18 -



--------------------------------------------------------------------------------

Noteholders, the Additional Secured Debt Holders and the Bridge Lenders which
are deemed to agree) not to take actions, and not to initiate or prosecute or
encourage any other Person to initiate or prosecute any claim, action, objection
or other proceeding or otherwise assert any position inconsistent with the
intent of the first sentence of this Section 4.05(d).

(e) Non-Cash Distributions. If, in any bankruptcy, insolvency or liquidation
case, any equity securities, debt securities or other non-cash consideration
from the reorganized debtor is distributed pursuant to a plan of reorganization
or similar dispositive restructuring plan, the amount of such non-cash
consideration to be distributed to each of the Series A-1 Noteholders, the
Additional Secured Debt Holders and the Series A-2 Creditors, respectively,
shall be determined in accordance with the priority of payment provisions set
forth in Section 4.05(a) above and utilizing the valuation methodology set forth
below. In addition, if, in any bankruptcy, insolvency or liquidation case, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, on account of the Series A-1 Notes, on
account of the Additional Secured Debt and on account of the Series A-2 Debt,
then, to the extent the debt obligations distributed on account of the Series
A-1 Notes, on account of the Additional Secured Debt and on account of the
Series A-2 Debt are secured by Liens upon the same property, the priority of
payments provisions described in Section 4.05(a) above will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to such debt obligations.

(f) Debtor-in-Possession. For purposes of these intercreditor agreements, all
references to the Company or any Guarantor shall include such Person as a
debtor-in-possession and any receiver or trustee for such Person in any
bankruptcy, insolvency or liquidation case.

(g) Valuation Methodology. For purposes of any distribution hereunder, the value
of any non-cash property, including any equity securities or debt securities
(the “Non-Cash Property”) shall be equal to either the Current Market Price (as
defined below) or the Fair Market Value (as defined below) of such Non-Cash
Property and will be determined as follows.

(1) In the event that, in accordance with the provisions hereof, Non-Cash
Property is to be distributed, the Collateral Agent shall first determine
whether such Non-Cash Property is a security that is listed, admitted to trading
or quoted on a national securities exchange or the NASDAQ National Market System
(a “Marketable Security”), and, for each Marketable Security, its Current Market
Price. The “Current Market Price” of a Marketable Security shall be deemed to be
the average of the daily closing prices of such Marketable Security on the
principal national securities exchange on which such Marketable Security is
listed or admitted to trading or, if such Marketable Security is not so listed,
the average daily closing bid prices of such Marketable Security on the NASDAQ
National Market System if such Marketable Security is quoted thereon, in any
such case, for the 20 consecutive trading days ending on the trading day
immediately preceding the record day set by the Collateral Agent for the
distribution of such Non-Cash Property.

(2) Upon determination by the Collateral Agent that the Non-Cash Property to be
distributed is not a Marketable Security (or that it is a Marketable Security,
but its Current Market Price cannot be determined pursuant to clause (1) above),
each of (a) the Series A-1 Noteholders and the Additional Secured Debt Holders
representing a majority of the then outstanding Aggregate Voting Credit with
respect to the Series A-1 Notes and the Additional Secured Debt on the one hand
and (b) the Series A-2 Creditors representing a majority of the then outstanding
Aggregate Voting Credit with respect to the Series A-2 Debt on the other hand
(for purposes of this Section 4.05(g), such Series A-1 Noteholders and the
Additional Secured Debt Holders on the

 

- 19 -



--------------------------------------------------------------------------------

one hand and such Series A-2 Creditors on the other hand shall be referred to as
“One Party” and the “Other Party” and vice versa, and together they shall be
referred to as the “Parties” and each one of them a “Party”), shall promptly,
but in any case within 30 days of receipt of a notice from the Collateral Agent
of such determination: (i) appoint a nationally recognized investment bank (an
“Independent Financial Expert”) with experience in similar transactions (for
instance, transactions of a comparable size and magnitude) to determine the Fair
Market Value of the Non-Cash Property to be distributed, and (ii) cause the
Independent Financial Expert so appointed by it, to prepare and to deliver to
the Collateral Agent and the Other Party a written report (a “Value Report”)
specifying such Fair Market Value.

(3) Should One Party fail to appoint an Independent Financial Expert or the
Independent Financial Expert selected by such Party shall fail to deliver its
Value Report within the time period specified above, then the Independent
Financial Expert appointed by the Other Party shall alone determine the Fair
Market Value of the Non-Cash Property to be distributed, which determination
shall be conclusive for all purposes hereof.

(4) If the two Value Reports delivered by each Independent Financial Expert
provide Fair Market Values such that the higher one is not more than 25% greater
than the lower one, the average of the two values will be taken as the Fair
Market Value of the Non-Cash Property to be distributed, which average shall be
conclusive for all purposes of establishing such Fair Market Value hereunder.

(5) If the valuations specified in the two Value Reports differ by more than
25%, the Parties will jointly appoint an additional Independent Financial Expert
(the “Third Independent Financial Expert”) to perform a third valuation and
prepare a third Value Report (the “Third Value Report”). If the Parties are
unable to promptly agree on the selection of the Third Independent Financial
Expert, a body agreed to by both Parties or, absent such agreement, American
Arbitration Association will be requested by the Collateral Agent to appoint the
Third Independent Financial Expert to perform and deliver the Third Value
Report, such Third Value Report to be delivered to the Collateral Agent and the
Parties within 60 days of its appointment. The Third Independent Financial
Expert may not be an investment bank that has performed significant work for the
Company, its affiliates or any of the persons constituting Parties during the
immediately preceding one year. The Third Independent Financial Expert shall not
be appraised by either Party or the Collateral Agent of the two initial
valuations prior to delivery of its own Value Report.

(6) If the Third Value Report has been delivered, the Fair Market Value of the
Non-Cash Property to be distributed, will be equal to (i) if the Fair Market
Value specified in the Third Value Report is in between the valuations specified
on the two initial Value Reports, an amount equal to the average of the two
valuations that are closest in amount, (ii) if the Fair Market Value specified
in the Third Value is equal to or greater than the highest of the two valuations
specified in the two initial Value Reports, an amount equal to the highest of
such two initial valuations and (iii) if the Fair Market Value specified in the
Third Value is equal to or lower than the lowest of the two valuations specified
in the two initial Value Reports, an amount equal to the lower of such two
initial valuations.

(7) The Company shall provide, and shall cause its subsidiaries to provide, all
Independent Financial Experts with the same financial and operational
information for conducting their valuation. The Company shall use, and shall
cause its subsidiaries to use, commercially reasonable efforts to ensure that
the information shall be complete and accurate in all material respects and that
any forecasts shall be based on unbiased assessments made in good faith. The
Company shall reasonably cooperate, and shall cause its subsidiaries to
reasonably cooperate,

 

- 20 -



--------------------------------------------------------------------------------

fully with all Independent Financial Experts in the conduct of their valuation,
including making management reasonably available and offering access to the
premises of the Company and its subsidiaries to the Independent Financial
Experts during regular business hours and on reasonable notice.

(8) “Fair Market Value” of the Non-Cash Property to be distributed, as of the
date of determination, shall mean the price that a willing buyer would pay to a
willing seller for the relevant Non-Cash Property, in an arm’s length
transaction, with neither party being under any immediate obligation or need to
consummate such transaction. The Fair Market Value shall be stated in U.S.
dollars. Each Party shall each be responsible for all compensation of the
Independent Financial Expert appointed by it and the costs of a Third
Independent Financial Expert, if required, shall be borne by a Party whose
valuation is not included in computing the final Fair Market Value.

Section 4.06 Sharing of Asset Sale Proceeds and Event of Loss Proceeds. In any
circumstance when the Company applies any Net Proceeds of an Asset Sale
(including any Excess Proceeds) or any Net Loss Proceeds of any Event of Loss
(including any Excess Loss Proceeds) (in each case, as such terms or any
substantially similar terms are defined in the Indenture, the Bridge Credit
Agreement and the applicable Additional Secured Debt Document) to permanently
reduce obligations under the Series A-1 Notes and the Series A-2 Debt, the
Series A-1 Noteholders, the Series A-2 Creditors and the Additional Secured Debt
Holders shall be entitled to share such Net Proceeds or Net Loss Proceeds, as
the case may be, on a pro rata basis, in proportion to the principal amounts of
the Senior Secured Notes, the Bridge Loans and Additional Secured Debt tendered.
In any circumstance when the Collateral Agent receives any such Net Proceeds or
Net Loss Proceeds, as the case may be, pursuant to any Note Document, Bridge
Loan Document or Additional Secured Debt Document, and the Indenture, the Bridge
Credit Agreement and the applicable Additional Secured Debt Document specify
that all or a portion of such proceeds are to be applied to an “Asset Sale
Proceeds Offer” or “Loss Proceeds Offer” (as such terms or any substantially
similar terms are defined in the Indenture, the Bridge Credit Agreement and the
applicable Additional Secured Debt Document), as the case may be, the Collateral
Agent shall divide such proceeds among the Noteholders, Bridge Lenders and
Additional Secured Debt Holders entitled to such right in proportion to the
principal amounts of the Senior Secured Notes, the Bridge Loans and Additional
Secured Debt tendered. The parties acknowledge that each of the Indenture and
the Bridge Credit Agreement provides (and the Additional Secured Debt Documents
may provide) that if the Noteholders and/or the Bridge Lenders and/or the
Additional Secured Debt Holders do not accept Excess Proceeds or Excess Loss
Proceeds (as such terms or any substantially similar terms are defined in the
Indenture, the Bridge Credit Agreement and the applicable Additional Secured
Debt Document), as the case may be, or Net Proceeds of an Asset Sale or Net Loss
Proceeds of an Event of Loss (as such terms or any substantially similar terms
are defined in the Indenture and the Bridge Credit Agreement and the applicable
Additional Secured Debt Document) in the full amount to which they are entitled,
the portion thereof which would otherwise have been applied to the redemption of
the Senior Secured Notes or to the prepayment of the Bridge Loans or Additional
Secured Debt in accordance herewith will be paid to the Company.

Section 4.07 Credit Bid Rights.

(a) If, during the continuance of an Event of Default, the Collateral Agent
forecloses any of its Liens upon any Collateral, whether by public sale or
private sale or judicial foreclosure or otherwise, and if directed by the
Directing Creditors to exercise its credit bid rights as provided in this
Section 4.07, the Collateral Agent, acting for and on behalf of the holders of
Finance Obligations, shall be entitled (to the fullest extent it may lawfully do
so) to use and apply then due and payable Finance Obligations as a credit on
account of the purchase price payable by the Collateral Agent for any Collateral

 

- 21 -



--------------------------------------------------------------------------------

sold to the Collateral Agent at the corresponding foreclosure sale for all
purposes related to bidding and making settlement or payment of the purchase
price at such foreclosure sale.

(b) If, in connection with or, during the continuance of an Event of Default, in
anticipation of any foreclosure of any of the Collateral Agent’s Liens upon any
Collateral, Bridge Loans, Swap Obligations, Additional Secured Debt and Senior
Secured Notes representing at least a majority in outstanding principal amount
of Bridge Loans, Swap Obligations, Additional Secured Debt and Senior Secured
Notes then outstanding are transferred to and registered in the name of a single
transferee for purposes of facilitating or executing a bid for such Collateral
at the corresponding foreclosure sale, such transferee shall be entitled (to the
fullest extent it may lawfully do so) to use and apply all then due and payable
Finance Obligations outstanding to such transferee as a credit on account of the
purchase price payable by such transferee for any Collateral sold to such
transferee at such foreclosure sale, for all purposes related to bidding and
making settlement or payment of the purchase price at such foreclosure sale, but
only if all Noteholders, Bridge Lenders, Additional Secured Debt Holders and
Swap Creditors consent thereto or if:

(i) each Creditor has been offered the opportunity to transfer to such
transferee any or all of the Senior Secured Notes, Bridge Loans, Additional
Secured Debt and any Swap Obligations outstanding held by such Creditor on terms
equivalent to the most favorable terms offered by such transferee to any
Creditor for or in connection with any transfer of Bridge Loans, Swap
Obligations, Additional Secured Debt or Senior Secured Notes to such transferee;
and

(ii) effective provision is made (or found by order of a court of competent
jurisdiction to have been made) for the pro-rata sharing among the Credit
Classes of proceeds of the Collateral, even if the proceeds received by
Creditors other than such transferee are different in kind (if reasonably
equivalent in value with at least equivalent liquidity) from the proceeds to be
realized by such transferee if it is the successful bidder at the foreclosure
sale.

(c) Each of the Loan Parties hereby grants, confirms and agrees to cooperate
with and permit the exercise and enforcement of the rights set forth in this
Section 4.07.

ARTICLE V

CERTAIN OBLIGATIONS ENFORCEABLE BY THE LOAN PARTIES

Section 5.01 Release of Liens.

(a) Wtihout limiting its obligations set forth in the Collateral Documents,
Bridge Loan Documents, Additional Secured Debt Documents and Note Documents, the
Collateral Agent agrees for the benefit of the Loan Parties that if the
Collateral Agent at any time receives a written certification signed by a
Responsible Officer (an “Officer’s Certificate”) stating that the Collateral
Agent is permitted or required (x) by the Indenture and the Bridge Credit
Agreement, (y) by Section 8.13 of the Security Agreement or (z) pursuant to the
instructions of the Directing Creditors, to release any property of any Loan
Party described in such Officer’s Certificate from any Lien granted by a
Collateral Document specified in such Officer’s Certificate, accompanied by the
proposed instrument releasing such Lien as to such property, then, subject to
Article VI, the Collateral Agent will (upon receipt of a written certification
of a Responsible Officer of the Company that the Trustee has received all
documents, if any, required by the Trust Indenture Act and the Indenture)
promptly and in any event within three Business Days thereafter, release such
Lien upon such property by executing (and if necessary acknowledging in
recordable form) such proposed instrument reasonably requested by the Loan
Parties and delivering it to

 

- 22 -



--------------------------------------------------------------------------------

the applicable Loan Party requesting the same. Any such document shall be
without recourse to or warranty by the Collateral Agent or the other Finance
Parties.

(b) Any Collateral that is released automatically pursuant to Section 8.13 of
the Security Agreement or any other Collateral Document shall be deemed to be
automatically released under this Agreement without any action on the part of
the Collateral Agent.

Section 5.02 Delivery of Copies to the Trustee, the Bridge Loan Agent, the Swap
Representative and the Additional Secured Debt Representative. The Collateral
Agent shall deliver to the Trustee, the Bridge Loan Agent, each Additional
Secured Debt Representative and the Swap Representative requesting the same a
copy of each Officer’s Certificate delivered to the Collateral Agent pursuant to
Section 5.01, together with copies of all documents delivered to the Collateral
Agent with such Officer’s Certificate. The Trustee, the Bridge Loan Agent, each
Additional Secured Representative and the Swap Representative shall not be
obligated to take notice thereof or to act thereon.

Section 5.03 No Actions to Address Exceptions. Each Creditor acknowledges that
actions will not be taken to address the exceptions noted in Section 3.01 of the
Security Agreement and that the Collateral Agent may not have a perfected
security interest with respect to the matters specified therein.

ARTICLE VI

THE COLLATERAL AGENT

Section 6.01 No Implied Duty. The Collateral Agent shall not have any duties or
responsibilities except those expressly assumed by it in this Agreement and the
other Collateral Documents and shall not be required to take any action which is
contrary to applicable law or any provision of this Agreement or the other
Collateral Documents. Where the Collateral Agent is permitted but not required
to take any action pursuant to any Collateral Document, the Collateral Agent may
take any such action but shall have no obligation to take any such action
without the direction of the Directing Creditors and the Collateral Agent shall
not be liable to any party for not taking such action if the Directing Creditors
have not directed the Collateral Agent to take such action. The Collateral Agent
makes no representation as to the existence, validity, value, genuineness,
perfection, priority or the collectability of any security or other document or
other instrument held by or delivered to the Collateral Agent. The Collateral
Agent shall not be called upon to advise any party as to the wisdom in taking or
refraining to take any action with respect to the Collateral.

Section 6.02 Appointment of Co-Agents and Sub-Agents. The Collateral Agent may
employ agents and appoint sub-agents or co-collateral agents as it determines
appropriate in the performance of its duties hereunder. The Collateral Agent
will exercise reasonable care in selecting any such agent, sub-agent or
co-collateral agent but shall not otherwise be responsible or liable for any act
or omission of any such agent, sub-agent or co-collateral agent.

Section 6.03 Other Agreements. The Collateral Agent has accepted and is bound by
the Collateral Documents delivered to it as of the date of this Agreement and,
subject to Section 7.01(b) and this Article VI, shall accept and be bound by all
Collateral Documents delivered to it at any time after the date of this
Agreement. The Collateral Agent shall not otherwise be bound by, or obligated to
take cognizance of the provisions of, any agreement to which it is not a party,
including the Bridge Credit Agreement, any Swap Agreements, any Additional
Secured Debt Agreement and the Indenture. The Collateral Agent shall not be
responsible for compliance with the terms of any Finance Document by any Loan
Party and shall have no duty to monitor any such compliance.

 

- 23 -



--------------------------------------------------------------------------------

Section 6.04 Solicitation of Instructions. The Collateral Agent may at any time
solicit confirmatory instructions, including from the Directing Creditors or an
order of a court of competent jurisdiction, as to any action which it may be
requested or required to take, or which it may propose to take, in the
performance of any of its obligations under this Agreement.

Section 6.05 Limitation of Liability. The Collateral Agent shall not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any Collateral Document, except for its own gross negligence
or willful misconduct.

Section 6.06 Documents in Satisfactory Form. The Collateral Agent shall be
entitled to require that all agreements, certificates, opinions, instruments and
other documents at any time submitted to it, including those expressly provided
for in this Agreement, be delivered to it in a form and upon substantive
provisions reasonably satisfactory to it.

Section 6.07 Entitled to Rely. The Collateral Agent may rely conclusively upon
any certificate, notice or other document (including any electronic
transmission) reasonably believed by it to be genuine and correct and to have
been signed or sent by or on behalf of the proper Person or Persons and need not
investigate any fact or matter stated in any such document. The Collateral Agent
may seek and rely upon any judicial order or judgment, upon any advice, opinion
or statement of legal counsel, independent consultants and other experts
selected by it in good faith and upon any certification, instruction, notice or
other writing delivered to it by any Loan Party in compliance with the
provisions of this Agreement or delivered to it by the Trustee, the Bridge Loan
Agent or the Swap Representative as to the Creditors whose action or consent is
required for an instruction of Directing Creditors, without being required to
determine the authenticity thereof or the correctness of any fact stated therein
or the propriety or validity of service thereof. The Collateral Agent may act in
reliance upon any instrument comporting with the provisions of this Agreement or
any signature reasonably believed by it to be genuine and may assume that any
Person purporting to give notice or receipt or advice or make any statement or
execute any document in connection with the provisions hereof has been duly
authorized to do so. To the extent an officers’ certificate or an opinion of
counsel is required or permitted under this Agreement to be delivered to the
Collateral Agent in respect of any matter, the Collateral Agent may rely
conclusively on such officers’ certificate or opinion of counsel as to such
matter. The Collateral Agent may request an opinion of counsel, a certificate of
a Responsible Officer, or both, at any time when it is required or requested to
take any action (other than pursuant to Sections 2.04, 3.02, 5.01, 6.03 and
7.03(d) hereof or any similar provision of any Collateral Document) hereunder or
under any Collateral Document stating that such action is permitted or
authorized pursuant to the terms hereof and of the Finance Documents and that
all conditions precedent to the taking of such action have been complied with
and the Collateral Agent may rely conclusively on such officer’s certificate or
opinion of counsel with respect thereto.

Section 6.08 Events of Default. The Collateral Agent shall not be required to
inquire as to the occurrence or absence of any Event of Default under the
Indenture, the Bridge Credit Agreement, the Additional Secured Debt Agreements,
the Swap Agreements or any other Finance Document and shall not be affected by
or required to act upon any notice or knowledge as to the occurrence of any
Event of Default unless and until it receives a notice pursuant to Section 4.02.

Section 6.09 Actions by Collateral Agent. As to any matter not expressly
provided for by this Agreement, the Collateral Agent shall act or refrain from
acting as directed by the Directing Creditors and shall be fully protected in
doing so.

Section 6.10 Security or Indemnity in Favor of the Collateral Agent. The
Collateral Agent shall not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided

 

- 24 -



--------------------------------------------------------------------------------

with security or indemnity which it, in its discretion, deems sufficient against
any and all liability or expense which may be incurred by it by reason of taking
or continuing to take such action. The Loan Parties hereby jointly and severally
agree to provide such security or indemnity to the Collateral Agent promptly
upon request by the Collateral Agent therefor.

Section 6.11 Resignation or Removal of the Collateral Agent. (i) The Collateral
Agent may resign at any time by giving not less than 45 days’ notice of
resignation to the Trustee, the Bridge Loan Agent, the Additional Secured Debt
Representative, any Swap Representative known to it, and the Company, and
(ii) the Collateral Agent may be removed at any time, with or without cause,
pursuant to the instructions of the Directing Creditors. If the Collateral Agent
on the date of this Agreement resigns at any time, the Trustee shall
automatically succeed to all the rights and obligations of Bank of America as
the Collateral Agent hereunder and the Collateral Documents and shall become a
successor Collateral Agent for all intents and purposes hereunder and under the
Collateral Documents without any further action by any party. In addition,
notwithstanding anything else herein to the contrary, when all Loans under (and
as defined in) the Bridge Credit Agreement have been repaid in full, the Trustee
shall automatically succeed to all the rights and obligations of Bank of America
as the Collateral Agent hereunder and the Collateral Documents and shall become
a successor Collateral Agent for all intents and purposes hereunder and under
the Collateral Documents without any further action by any party.

Section 6.12 Appointment of Successor Collateral Agent. Upon any resignation or
removal of Bank of America as Collateral Agent, the Trustee shall automatically
replace Bank of America as Collateral Agent. Upon any resignation or removal of
any Collateral Agent other than Bank of America, a successor Collateral Agent
may be appointed by the Trustee, the Bridge Loan Agent and the Additional
Secured Debt Representative, acting jointly, or by the instructions of the
Directing Creditors, in each case with the consent (not to be unreasonably
withheld) of the Company; provided that such consent shall not be required if
the successor Collateral Agent is the Trustee or the Bridge Loan Agent or any
Additional Secured Debt Representative. If no successor Collateral Agent shall
have been so appointed and shall have accepted such appointment within 45 days
after the predecessor Collateral Agent gave notice of resignation or was
removed, the retiring Collateral Agent may appoint a successor Collateral Agent,
or petition a court of competent jurisdiction for appointment of a successor
Collateral Agent, which shall be a bank or trust company (i) authorized to
exercise corporate trust powers, (ii) acceptable to the Trustee, the Bridge Loan
Agent and the Additional Secured Debt Representative (or, if the Term Debt
Obligations have been repaid in full, the Swap Representative), (iii) having a
combined capital and surplus of at least $50,000,000 and (iv) maintaining an
office in New York, New York.

Section 6.13 Succession. When the Person so appointed as successor Collateral
Agent accepts such appointment:

(i) such Person shall succeed to and become vested with either all the rights,
powers, privileges and duties of the predecessor Collateral Agent or such other
rights, powers, privileges and duties as may be agreed in writing at the time of
appointment, and upon appointment of such Person as Collateral Agent the
predecessor Collateral Agent shall be discharged from its duties and obligations
hereunder, and

(ii) the predecessor Collateral Agent, upon payment of all amounts owed to it,
shall promptly transfer all Collateral within its possession or control to the
possession or control of the successor Collateral Agent and shall execute and
deliver such notices, instructions and assignments as may be necessary or
desirable or reasonably requested by the successor Collateral Agent to transfer
to the successor Collateral Agent all Liens, interests, rights, powers

 

- 25 -



--------------------------------------------------------------------------------

and remedies of the predecessor Collateral Agent in respect of the Collateral or
under the Collateral Documents.

Thereafter the predecessor Collateral Agent shall remain entitled to enforce the
immunities granted to it in this Article VI.

Section 6.14 Indenture Protections. The Collateral Agent shall be deemed to
possess all of the rights and protections provided to the Trustee under the
Indenture, including without limitation all of the rights provided to the
Trustee in Sections 7.02, 7.03, 7.04 and 7.07 of the Indenture, and all of the
rights and protections provided in Section 10.11 of the Indenture. Without
limiting the generality of Section 6.01, except as expressly set forth in this
Agreement, the Collateral Agent shall have no duties or obligations to the
Bridge Loan Agent, the Bridge Lenders, any Loan Parties, the Trustee, the
holders of any Series A-1 Senior Secured Notes or Series A-2 Senior Secured
Notes, any Additional Secured Debt Holders or any Additional Secured Debt
Representative (including, without limitation, any fiduciary obligations). Each
of the Bridge Loan Agent, the Bridge Lenders, any Loan Parties, the Trustee, the
holders of any Series A-1 Senior Secured Notes or Series A-2 Senior Secured
Notes, any Additional Secured Debt Holders and any Additional Secured Debt
Representative acknowledges and agrees that (i) entering into this Agreement is
an arm’s-length transaction among the parties hereto, and the parties hereto are
capable of evaluating and understanding and understand and accept the terms,
risks and conditions of the transactions contemplated by this Agreement; (ii) in
connection with each transaction contemplated hereby and the process leading to
such transaction, the Collateral Agent is and has been acting solely as a
principal and is not the agent or fiduciary of any of the parties hereto, the
Bridge Lenders or the holders of any Series A-1 Senior Secured Notes or Series
A-2 Senior Secured Notes or their respective affiliates, stockholders, creditors
or employees or any other party; (iii) without limiting the generality of
Section 2.06, the Collateral Agent has not assumed and will not assume an
advisory or fiduciary responsibility in favor of any party with respect to any
of the transactions contemplated hereby or the process leading thereto
(irrespective of whether the Collateral Agent or its affiliates has advised or
is currently advising any other party on other matters) or any other obligation
to any party other than the obligations expressly set forth in this Agreement;
(iv) the Collateral Agent and its affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the other parties
hereto and the Collateral Agent has no obligation to disclose any of such
interests by virtue of any fiduciary or advisory relationship; and (v) the
Collateral Agent not provided any legal, accounting, regulatory or tax advice
with respect to any offering of securities or lending transaction and the
parties hereto have consulted their own legal, accounting, regulatory and tax
advisors to the extent they deemed appropriate.

ARTICLE VII

MISCELLANEOUS

Section 7.01 Amendment.

(a) This Agreement may be amended or supplemented from time to time by the
written agreement of the Loan Parties and the Collateral Agent, acting pursuant
to the instructions of the Directing Creditors if so required pursuant to
Article III and in compliance with Section 3.02.

(b) Notwithstanding anything contained herein or in any Collateral Document, any
Collateral Document or amendment or supplement to any Collateral Document that,
in each case, imposes any obligation upon the Collateral Agent not contemplated
by this Agreement or adversely affects the rights of the Collateral Agent in its
individual capacity will become effective only with the consent of the

 

- 26 -



--------------------------------------------------------------------------------

Collateral Agent in its individual capacity. The Collateral Agent shall promptly
receive copies of all Collateral Documents and all amendments and supplements
thereto.

Section 7.02 [Reserved]

Section 7.03 Successors and Assigns; Additional Trustee or Agent Joinder.

(a) This Agreement is legally binding upon and enforceable against the
Collateral Agent. Except as provided in Section 6.02 or in any Collateral
Document, the Person acting as Collateral Agent may not, in its individual
capacity, delegate any of its duties or assign any of its rights hereunder, and
any attempted delegation or assignment of any such duties or rights shall be
void. All obligations of the Collateral Agent hereunder shall inure to the
benefit of, and be enforceable by, the Trustee, the Bridge Loan Agent, the
Additional Secured Debt Representative, the Swap Representative and each present
and future holder of Finance Obligations, each of whom shall be entitled to
enforce this Agreement as a third party beneficiary hereof, and all of their
respective successors and assigns.

(b) This Agreement is further binding upon each of the Loan Parties and their
respective successors. No Loan Party may delegate any of its duties or assign
any of its rights hereunder without prior written consent pursuant to
Section 3.02(b), and any attempted delegation or assignment of any such duties
or rights shall be void.

(c) The obligations of the Collateral Agent set forth in Sections 5.01 and 5.02
of this Agreement shall also be enforceable by the Loan Parties directly
affected by any breach thereof and their respective successors and assigns.

(d) Upon the Loan Parties’ entering into any additional indenture or agreement
constituting the “Indenture”, the “Bridge Credit Agreement” or the “Additional
Secured Debt Agreement” pursuant to the definitions thereof, as the case may be,
a trustee or an agent under such indenture or agreement shall become a party to
this Agreement by executing and delivering its written agreement substantially
in the form of Exhibit A hereto (the “Joinder”), for the enforceable benefit of
the Collateral Agent, the Swap Creditors, the Bridge Loan Agent, each Additional
Secured Debt Representative and the Trustee, that: (i) all Finance Obligations
shall be and are secured equally and ratably by all Liens and all Collateral at
any time granted by the Loan Parties to secure any Finance Obligations; (ii) all
such Liens shall be enforceable by the Collateral Agent for all holders of
Finance Obligations equally and ratably (subject to Section 4.05); (iii) such
trustee or agent on behalf of the applicable debtholders consents to and will be
bound by the provisions of this Agreement including those relating to the order
of application of proceeds from enforcement of the Collateral Agent’s Liens upon
the Collateral; (iv) such trustee or agent consents to and directs the
Collateral Agent to perform its obligations under this Agreement and (v) such
trustee or agent is authorized by the requisite debtholders (which authorization
may be set forth in the relevant indenture or agreement) to execute the Joinder.
Upon execution of the Joinder, such trustee or agent shall automatically become
a party to this Agreement with the same force and effect as if an original party
hereunder. The execution and delivery of such Joinder shall not require the
consent of any other Finance Party hereunder.

(e) The Company may from time to time designate, by notice to the Collateral
Agent, the Bridge Loan Agent, the Trustee and each Additional Secured Debt
Representative (such notice, the “Designation”), additional obligations (whether
outstanding on the date of such designation or on a prospective “when issued
basis”) as “Additional Secured Debt”, identifying the relevant “Additional
Secured Debt Representative”, which is secured by the Collateral and entitled to
be treated with respect thereto pursuant to this Intercreditor Agreement (it
being understood that if such notice is prospective such designation is
contingent upon the issuance or incurrence of the related obligations in
compliance

 

- 27 -



--------------------------------------------------------------------------------

with this Agreement); provided that such Additional Secured Debt must satisfy
the requirements specified in clauses (i) and (ii) of the definition thereof and
that the Additional Secured Debt Representative must execute and deliver a
Joinder as required by
Section 7.03(d).

Section 7.04 Delay and Waiver. No failure to exercise, no course of dealing with
respect to the exercise of, and no delay in exercising, any right, power or
remedy arising under this Agreement or any of the other Collateral Documents
shall impair any such right, power or remedy or operate as a waiver thereof. No
single or partial exercise of any such right, power or remedy shall preclude any
other or future exercise thereof or the exercise of any other right, power or
remedy. The remedies herein are cumulative and are not exclusive of any remedies
provided by law.

Section 7.05 Notices. Any communications, including notices and instructions,
between the parties hereto or notices provided herein to be given may be given
to the following addresses:

 

If to the Collateral Agent:   100 North Tryon Street, NC1-007-17-15, Charlotte,
North Carolina, 28255, Attention of Renee Blackmore
(Telecopy No. 704-719-5450) If to the Bridge Loan Agent:   1455 Market Street,
CA5-701-05-19, San Francisco, California 94103, Attention of Kevin Ahart
(Telecopy No. 415-503-5000) If to the Trustee:  

U.S. Bank National Association, EP-MN-WS3C

60 Livingston Avenue, St. Paul Minnesota 55107-1419, Attention of Corporate
Trust Services,
Raymond S. Haverstock
(Telecopy No. 651-495-8097)

If to the Swap Representative:   At is address in the Sharing Confirmation To
any additional trustee or agent, joining
pursuant to Section 7.03(d):   At its address in the Joinder If to any Loan
Party:   c/o Apria Healthcare Group Inc., 26220 Enterprise Court, Lake Forest,
California, Attention of General Counsel (Telecopy No. 949-639-4332) If to any
Additional Secured Debt Representative:   At the address in the Joinder

Unless it has actual knowledge (including by way of written notice from a Swap
Creditor or the Swap Representative) to the contrary, the Collateral Agent, in
acting hereunder, shall be entitled to assume that no Swap Agreements are in
existence. Each notice hereunder shall be in writing and may be personally
served, telexed or sent by facsimile or United States mail or courier service
and shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, upon receipt of facsimile or
telex, or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed; provided, no notice to the Collateral
Agent, the Trustee, any Additional Secured Debt Representative or the Bridge
Loan Agent shall be effective unless and until

 

- 28 -



--------------------------------------------------------------------------------

received by its officer responsible for the administration of the transaction
contemplated hereby. Each party may change its address for notice hereunder to
any other location within the continental United States by giving written notice
thereof to the other parties as set forth in this Section 7.05.

Section 7.06 Entire Agreement. This Agreement states the complete agreement of
the parties relating to the undertaking of the Collateral Agent set forth herein
and supersedes all oral negotiations and prior writings in respect of such
undertaking.

Section 7.07 [Reserved]

Section 7.08 [Reserved]

Section 7.09 Obligations Secured. All obligations of the Loan Parties set forth
in or arising under this Agreement shall be Finance Obligations and are secured
by all Liens granted by the Collateral Documents.

Section 7.10 Severability. If any provision of this Agreement is invalid,
illegal or unenforceable in any respect or in any jurisdiction, the validity,
legality and enforceability of such provision in all other respects and of all
remaining provisions, and of such provision in all other jurisdictions, shall
not in any way be affected or impaired thereby. If any provision of this
Agreement limits, qualifies or conflicts with any provision of the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act”), that is required
under the Trust Indenture Act to be part of and govern any provision of the
Indenture, such provision of the Trust Indenture Act shall control. If any
provision of this Agreement modifies or excludes any provision of the Trust
Indenture Act that may be so modified or excluded, such provision of the Trust
Indenture Act shall be deemed to apply to the Indenture as so modified or
excluded.

Section 7.11 Governing Law; Jurisdiction Etc.

(a) Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

(b) Submission to Jurisdiction. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
BRIDGE LOAN AGENT, THE COLLATERAL AGENT OR THE TRUSTEE MAY OTHERWISE HAVE TO
BRING ANY ACTION

 

- 29 -



--------------------------------------------------------------------------------

OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE COMPANY OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) Waiver of Venue. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF
THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.05. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 7.12 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY BRIDGE LOAN DOCUMENT OR ANY NOTE DOCUMENT
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY BRIDGE LOAN DOCUMENT OR NOTE
DOCUMENT OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 7.13 Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement, except when used to reference such sections.

Section 7.14 Counterparts; Effectiveness. This Agreement may be executed in one
or more counterparts, each of which shall be an original and all of which shall
together constitute one and the same document. Signature pages may be detached
from multiple separate counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
signature page of this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually executed counterpart thereof.
This Agreement shall become effective upon the execution of a counterpart hereof
by each of the parties hereto and receipt by each party of written or telephonic
notification of such execution and authorization of delivery thereof.

Section 7.15 ABL Intercreditor Agreement. Reference is made to the Lien
Subordination and Intercreditor Agreement, dated as of October 28, 2008, among
Bank of America, N.A., as collateral agent for the Revolving Facility Secured
Parties referred to therein and Bank of America, N.A., as collateral agent for
the Term Debt Secured Parties referred to therein, Sky Acquisition LLC, Sky
Merger Sub Corporation, Apria Healthcare Group Inc. and the subsidiaries of
Apria Healthcare Group Inc. named therein (the “ABL Intercreditor Agreement”).
Each of the Bridge Loan Agent, the Collateral Agent and the Trustee (a) consents
to the subordination of Liens provided for in the ABL Intercreditor

 

- 30 -



--------------------------------------------------------------------------------

Agreement and (b) agrees that it will be bound by and will take no actions
contrary to the provisions of the ABL Intercreditor Agreement. The foregoing
provisions are intended as an inducement to the lenders under the ABL Facility
to extend credit and such lenders are intended third party beneficiaries of such
provisions and the provisions of the ABL Intercreditor Agreement.

[Signature Pages Follow]

 

- 31 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY: APRIA HEALTHCARE GROUP INC. By:  

/s/ Chris A. Karkenny

  Name: Chris A. Karkenny   Title: Executive Vice President and Chief  
Financial Officer COLLATERAL AGENT: BANK OF AMERICA, N.A.,

as Collateral Agent

By:  

/s/ Kevin L. Ahart

  Name: Kevin L. Ahart   Title: Vice President BRIDGE LOAN AGENT: BANC OF
AMERICA BRIDGE LLC,

as Administrative Agent

By:  

/s/ David H. Strickert

  Name: David H. Strickert   Title: Senior Vice President TRUSTEE: U.S. BANK
NATIONAL ASSOCIATION By:  

/s/ Raymond S. Haverstock

  Name: Raymond S. Haverstock   Title: Vice President

[Intercreditor and Collateral Agency Agreement]